Citation Nr: 1540817	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for ischemic heart disease, status post 2-vessel coronary artery bypass grafting (CABG), evaluated as 10 percent disabling from March 1, 2012, through December 2, 2012, and as 30 percent disabling on and after December 3, 2012.

2.  Whether a rating reduction from 10 percent to 0 percent for residuals of a right little finger fracture, effective September 1, 2015, was proper.

3.  Entitlement to service connection for sleep apnea, to include as secondary to ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The November 2012 rating decision granted entitlement to service connection for ischemic heart disease, status post 2-vessel CABG.  It assigned an initial 100 percent rating effective November 28, 2011, and a 10 percent rating effective March 1, 2012.  A notice of disagreement with the assigned rating was received in January 2013.  In January 2014, a rating decision was issued in which the Veteran's rating was increased to 30 percent, effective December 3, 2012.  A statement of the case was issued in January 2014, and a substantive appeal was received in January 2014.  

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

A February 2015 rating decision proposed reducing the rating for the Veteran's residuals of a right little finger fracture from 10 percent to 0 percent.  This reduction was effectuated in a June 2015 rating decision.  The Veteran filed a notice of disagreement with this reduction in July 2015, and no statement of the case has yet been issued.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a July 2015 rating decision, the RO denied entitlement to service connection for sleep apnea.  The Veteran filed a notice of disagreement in July 2015, and no statement of the case has yet been issued.  The Board must therefore take jurisdiction over this issue for the limited purpose of remanding them to direct the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to an increased rating for ischemic heart disease, status post 2-vessel CABG.  This disability was evaluated as 10 percent disabling from March 1, 2012, through December 2, 2012, and as 30 percent disabling on and after December 3, 2012.  

At his June 2015 Board hearing, the Veteran testified that his disability has worsened since his most recent VA examination in November 2012.  He specifically reported that he is "unable to do yard work, I'm unable to walk any distance.  My wife says even when I'm sitting and resting, I'm labored in breathing."  He also reported that it is very difficult for him to walk up and down stairs.  This report appears to reflect a worsening of his condition since the November 2012 VA examination.  The report from that examination estimates that the Veteran's METs (metabolic equivalents) level was greater than 7 to 10 METs.  The examination report notes that "[t]his METs level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph)."  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his own statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's June 2015 hearing testimony suggests a possible worsening of the severity of his ischemic heart disease since the November 2012 VA examination, the Board finds it necessary to remand this claim for a new VA examination to assess the current severity of his disability.  

On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Finally, in July 2015, the Veteran filed a notice of disagreement with a June 2015 decision effectuating a reduction of the rating for residuals of a right little finger fracture from 10 percent to 0 percent, and filed a notice of disagreement with a July 2015 rating decision denying entitlement to service connection for sleep apnea.  The Veteran has not been issued a statement of the case and thus has not had the opportunity to perfect an appeal on these issues.  The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of the propriety of the reduction of the rating for residuals of a right little finger fracture from 10 percent to 0 percent and entitlement to service connection for sleep apnea must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of (a) the propriety of the reduction of the rating for residuals of a right little finger fracture from 10 percent to 0 percent and (b) entitlement to service connection for sleep apnea.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to these issues.  The AOJ is free to undertake any additional development deemed necessary with respect to these issues.

2.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

3.  Following completion of the second instruction above, the Veteran should be afforded an appropriate VA examination to determine the current degree of severity of his ischemic heart disease.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should be instructed that the rating criteria require a finding as to the threshold workload rated in METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also be instructed that when a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used for evaluation.

The examiner should also provide a percentage figure for left ventricular ejection fraction.  The examiner should comment on the presence or absence of the following conditions: congestive heart failure, cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X- ray.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



